Case 5:17-cv-00002-JGB-KK Document 49-13 Filed 10/11/18 Page 1 of 6 Page ID #:1964




              Exhibit M




                                                                      MCH - 000052
Case 5:17-cv-00002-JGB-KK Document 49-13 Filed 10/11/18 Page 2 of 6 Page ID #:1965




                                                                      MCH - 000053
Case 5:17-cv-00002-JGB-KK Document 49-13 Filed 10/11/18 Page 3 of 6 Page ID #:1966




                                                                      MCH - 000054
Case 5:17-cv-00002-JGB-KK Document 49-13 Filed 10/11/18 Page 4 of 6 Page ID #:1967




                                                                      MCH - 000055
Case 5:17-cv-00002-JGB-KK Document 49-13 Filed 10/11/18 Page 5 of 6 Page ID #:1968




                                                                      MCH - 000056
Case 5:17-cv-00002-JGB-KK Document 49-13 Filed 10/11/18 Page 6 of 6 Page ID #:1969




                                                                      MCH - 000057
